Citation Nr: 1126006	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  07-00 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for coronary artery disease, to include as secondary to hyperlipidimia.

2. Entitlement to service connection for gastroesophageal reflux disease (GERD).

3. Entitlement to service connection for left groin pull.

4. Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1980 to January 2000.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an October 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The case was previously before the Board in March 2010 and was remanded for additional development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review of the issues decided herein.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran presented testimony before the undersigned Acting Veterans Law Judge (AVLJ) in July 2009.  A transcript of that hearing is associated with the claims file.  


FINDINGS OF FACT

1. There is competent evidence linking coronary artery disease is to hyperlipidimia which manifested during active service.   

2. The Veteran has a current diagnosis of GERD which began during active service. 

3. There is an approximate balance of positive and negative evidence as to whether the Veteran's current groin pain is etiologically related to an injury in service.  

4. The Veteran's current low back strain had its onset during active service.  
CONCLUSIONS OF LAW

1.  The criteria for service connection for coronary artery disease are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).

2.  The criteria for service connection for GERD are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).

3.  Affording the Veteran the benefit of the doubt, the criteria for service connection for groin pull are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).

4.  The criteria for service connection for low back strain are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.  With regard to the issues decided herein, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.   


Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Coronary Artery Disease

The Veteran is seeking service connection for coronary artery disease, which he contends arises from his active service.  Specifically, he notes that high cholesterol, which contributes to his heart disease, was first diagnosed in service.  He also alleges that he was seen with complaints of shortness of breath and chest and arm pain in 1997.  

Service treatment records reflect that the Veteran was diagnosed with hyperlipidimia in April 1997.  He was treated with medications which had no noticeable effect.  The Veteran was advised in May 1998 that he had "significantly elevated LDL and is at high risk for complications."  

Post service treatment records reflect that the Veteran suffered a myocardial infarction in April 2004.  A November 2005 letter from M.A., M.D., his physician states that the Veteran has a history of coronary artery disease with stenting, hyperlipidimia, and congestive heart failure.  M.A. indicates that the Veteran's coronary artery disease "probably dates back several years prior" to his treating the Veteran in 2004.  

The Veteran was afforded a VA examination of his heart in May 2010.  The examiner reviewed the claims file, noting that a recent stress test was negative for myocardial ischemia; however, there was moderate left ventricular dysfunction, moderate global hypokinesis, and a large anterior fixed defect suggesting myocardial infarction.  She diagnosed coronary artery disease and noted that the Veteran was treated for hypercholesterolemia in service, which would have been a precursor to his heart disease.  The examiner therefore concluded that coronary artery disease is etiologically related to service.  

In a March 2011 addendum, a second VA examiner reviewed the claims file and the report of the previous examination.  He noted that the current condition "could not be corroborated as having occurred during service," as it was first diagnosed in 2004.  He opined that coronary artery disease is not likely related to a heart condition during service.  

Based on the foregoing evidence, the Board concludes that coronary artery disease is related to service.  Service treatment records establish that the Veteran was actively treated for hyperlipidimia in service.  Although his current heart disorder was not diagnosed until after separation, his private physician opined that the condition likely existed for several years before it was diagnosed, and a VA examiner concluded that it is likely related to symptoms which manifested in service, including hypercholesterolemia.  Although the VA examiner who provided a negative opinion reviewed the record, the only rationale offered for his conclusion is that heart disease was not diagnosed in service.  This examiner did not address the likelihood that hyperlipidimia in service may have led to the subsequent development of coronary artery disease.  Furthermore, he did not have the benefit of examining the Veteran.  For these reasons, the VA opinion of March 2011 is afforded less weight than the other medical evidence of record.  

In summary, the preponderance of the evidence supports a finding that coronary artery disease is etiologically related to service, and the claim is granted.  
GERD

The Veteran is seeking service connection for GERD, which he contends began during service.  Service treatment records reflect that mild to moderate GERD was diagnosed following a barium swallow study in February 1991.  The Veteran reported a history of "stomach problems" during a medical assessment in September 1999.  

Post-service treatment records include a radiology report dated in April 2006, which notes that the Veteran reported a 1-month history of intermittent epigastric pain.  On examination, the esophagus was normal with regard to structure and motility, and the stomach was normal without evidence of ulceration or mucosal abnormality.  Moderate gastroesophageal reflux was noted.  

The Veteran was afforded a VA examination in May 2010, in which the examiner noted that GERD was diagnosed in 1990.  The Veteran reported that the condition had become progressively worse since then, with burning in his throat and pain below his ribs which wakes him up at night.  No reflux was noted fluoroscopically and the stomach appeared normal.  The examiner diagnosed a history of GERD with antral gastritis, and she opined that the condition is causally related to service.  

After carefully reviewing the evidence, the Board concludes that service connection is warranted for GERD.  The evidence establishes that GERD was diagnosed in service, and private treatment records indicate that the Veteran has a current diagnosis of GERD for which he receives regular treatment.  The Veteran's own statements regarding his observable symptoms constitute evidence of continuity since service.  In addition, the medical opinion of record indicates that the Veteran's gastric disorder began during service.  Accordingly, all of the elements necessary for service connection are present, and the claim is granted. 

Groin Pull

The Veteran is seeking service connection for a groin pull, also claimed as hernia.  Service treatment records reflect that he had complaints of pain, testicular swelling, and hematuria in September 1995.  Acute epididymitis was diagnosed.  The Veteran reported a history of groin pull during his separation physical examination in September 1999.

Post service treatment records reflect that the Veteran complained of pain in his left groin in October 2005, which he stated had begun during service after a groin injury and had been a chronic problem for several years.  On examination, there was a 3 cm by 2 cm hard nodularity in the left groin that was tender to palpation.  The examiner stated that it seemed to be a part of the adductor muscle tendon and fixed to the pelvis.  A December 2005 private treatment note indicates that the Veteran reported pelvic pain which had been ongoing for 8 or 9 years.  He felt a knot which he believed was getting bigger, and he had pain with abduction and adduction.  X-rays showed an osseous growth over the inferior pubis.  The CT scan showed heterotopic ossification of the anterior pubis.  

The claims file contains a July 2009 letter from C.P., M.D., who states that the Veteran's pain arises from left pubic symphysis hypertrophic ossification osteochondroma, which began from a football injury and developed in service.  

The Veteran was afforded a VA examination in May 2010, in which he described an injury to his left groin while playing football in service.  He did not report the injury at that time.  He first noticed a large not and radiating pain in the left groin in 2005.  On examination, there was no palpable hernia, but there was slight tenderness to the left groin area.  Noting that the Veteran had reported this injury during his separation physical examination, the examiner concluded that the injury had been incurred in service.  In a March 2011 addendum, another VA examiner opined that the Veteran's groin pain is not likely related to service, since it had been attributed to hypertophic ossification, a skeletal condition, which is not caused by groin strain.  

After carefully reviewing the evidence, the Board concludes that there is an approximate balance of positive and negative evidence as to whether the Veteran's claimed left groin condition is related to service.  The Veteran reported a groin injury in service, and he has been found to have a current groin disability.  He has consistently stated that his pain began during service.  The Veteran is competent to describe the symptoms he has experienced that are capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Board cannot reject, or find nonprobative, lay evidence simply because it is not accompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 ( Fed. Cir. 2006).  

The Veteran's treating physician opined that this condition is related to his injury in service, while the VA examiner opined that such a conclusion is speculative and not supported by medical literature.  Both opinions are reasonable and well-supported.  Therefore, the Board finds that the evidence is at least in equipoise.  Thus, affording the Veteran the benefit of the doubt, service connection for left groin injury is granted.

Low Back Strain

The Veteran is seeking service connection for a low back disability.  Service treatment records reflect that sought treatment for lumbar back pain in September 1982.  He reported that he had injured his back playing basketball the year before, and his pain had recurred upon bending over.  On examination, he had full flexion and extension to 10 degrees.  Deep tendon reflexes were 2+, straight leg raise was negative, and motor strength was 5/5 in the lower extremities.  There was no tenderness or palpable spasm.  Chronic/recurrent musculoskeletal low back pain was diagnosed.  In November 1987, the Veteran fell while playing basketball and reported stiffness and soreness in his neck.  In June 1993, the Veteran sought treatment for muscle pain in his back after he tried to lift some soda boxes.  He was diagnosed with a torn muscle in the mid-thoracic spine and treated with pain medications.  The Veteran also sought treatment for back pain in May 1996, and in December 1998, atherosclerotic changes were seen on x-ray bridging L2 and L3 transverse processes.  

In April 2006, the Veteran complained of neck and back pain which had been ongoing for one month.  An October 2007 private treatment note indicates a history of lumbago.  
The Veteran was afforded a VA examination of his back in May 2010.  He reported a history of back pain beginning in 1992, with no specific injury leading to the initial pain.  He stated that his back "tightened up" in 2003, and he was treated with heat and muscle relaxers.  The Veteran stated that he had experienced intermittent chronic pain since onset, and he had undergone physical therapy.  On examination, there was no evidence of spasm but there was pain with motion.  Imaging studies revealed normal vertebral alignment and well-maintained disk spaces.  There was some type of congenital deformity of the right transverse processes of L2 and L3.  The examiner diagnosed quadratus laborum strain.  Noting that the Veteran had reported low back pain on multiple occasions in service, she opined that his current low back disorder began during service.  

Based on the foregoing evidence, the Board concludes that service connection is warranted for the Veteran's low back disorder.  Service treatment records indicate that the Veteran was treated numerous times for back pain, and the current evidence establishes that he has chronic muscle strain in his low back.  The competent medical evidence indicates that the current condition began during service.  Thus, all of the elements of a service connection claim are present, and the claim is granted.



ORDER

Service connection for coronary artery disease is granted. 

Service connection for GERD is granted. 

Service connection for left groin pull is granted.

Service connection for low back strain is granted.  



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


